Case 1:99-cr-01193-DLC Document 394 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 99cri1193 (DLC)

-Vv- : ORDER

 

JOSEPH SAPIA,

Defendant.

DENISE COTE, District Judge:

A sentencing on specifications of violation of supervised
release is scheduled to occur on May 14, 2021 at 2:00 PM. Due
to the COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. Accordingly,
it is hereby

ORDERED that defense counsel shail respond to the following
question by 5:00 PM on May 6, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so,

Dated: New York, New York
April 27, 2021

    

D¥NISE COTE
United States District Judge

 
